Citation Nr: 0127674	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  01-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder dislocation.

2.  Entitlement to a rating higher than 20 percent for 
chronic low back pain secondary to desiccated degenerative 
discs at L4-5 and L5-S1, with dorsal spondylosis and anterior 
marginal spurs from T2-11 and instability of the lumbar 
spine.

3.  Entitlement to a rating higher than 20 percent for 
chronic neck pain secondary to spondylosis at C5-6 and C6-7.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1976 until retiring in September 1997.

In May 2000, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, denied the veteran's 
claim for service connection for residuals of a right 
shoulder dislocation.  However, the RO granted his claim for 
service connection for residuals of a cervical, thoracic, and 
lumbar strain-with loss of disc space at L4-5 and in the 
mid-cervical area, but with no neurologic defect, and 
assigned a single collective rating of 10 percent.  
He appealed the RO's decision to the Board of Veterans' 
Appeals (Board), requesting service connection for his right 
shoulder and an initial rating higher than 10 percent for his 
cervical, thoracic, and lumbar disability.

In May 2001, after having him examined and considering 
additional medical evidence that he had submitted from his 
private doctors, the RO increased the rating for the 
veteran's cervical, thoracic, and lumbar disability.  The RO 
assigned a 20 percent rating for the functional impairment 
affecting the cervical segment of his spine, as well as a 
separate 20 percent rating for the functional impairment 
affecting the thoracic and lumbar segments.  And the RO 
assigned an effective date for the rating increase 
retroactive to the date of his initial claims.


REMAND

The RO denied the claim for service connection for residuals 
of a right shoulder dislocation as not well grounded.  But 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  And 
this new law redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
veteran of information and evidence necessary to substantiate 
a claim for VA benefits.  This new law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  With certain exceptions not relevant to this 
particular case, this change in the law is applicable to 
claims filed on or after the date of enactment of the VCAA, 
or to claims filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 11-2000 (Nov. 27, 2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Additionally, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  This is especially true since his 
service medical records (SMRs) confirm that he was seen in 
November 1983 for complaints of a painful right shoulder, 
which he said that he had been experiencing since dislocating 
it about 2 months earlier.  The record of that consultation 
also indicates that he was supposed to receive physical 
therapy, but never returned to the clinic to schedule it, and 
that the examining physician indicated in his diagnosis that 
the right shoulder pain was indeed a residual of ("sequela 
to") the dislocation.  But aside from that, another 
physician, Andrew P. Harakas, M.D., who more recently took an 
X-ray of the veteran's right shoulder in December 1999, 
indicated the X-ray film revealed what appeared to be "an 
old Type II AC [acromioclavicular joint] separation" 
(italics and emphasis added) of the right shoulder.  So the 
results of that X-ray are consistent with the clinical 
findings that were noted in service.  Consequently, if the RO 
cannot fairly decide the claim based on the evidence 
currently of record, then the RO may need to have the 
veteran's right shoulder re-examined to comply with the VCAA 
by obtaining a medical opinion indicating whether he still 
has functional impairment in his right shoulder and, if so, 
the current diagnosis and whether his current disability is 
at least as likely as not a residual of his injury 
in service.  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Further development also is necessary in this case to clarify 
whether the veteran is satisfied with the higher ratings that 
he recently received for his cervical, thoracic, and lumbar 
disabilities.  He indicated in his substantive appeal, on VA 
Form 9, that he "need[ed] 20 percent on [his] back," which 
he since has received as a result of the RO increasing his 
rating in May 2001.  So it does not appear that he wants to 
proceed with his appeal of this issue, particularly since 
he did not recently show up for his hearing at the RO before 
a Member of the Board (although he had requested a Travel 
Board hearing in his substantive appeal when he had the lower 
10 percent rating) and since he also has been enrolled in a 
VA vocational rehabilitation program (which is the type of 
job training that he also requested in his substantive 
appeal).  He acknowledged this during his recent 
VA compensation examination in January 2001.  When, as here, 
a veteran indicates that he is content with the level of 
increase for his rating, his appeal may be dismissed to avoid 
any unnecessary time and effort spent in deciding his claim.  
See, e.g., AB v. Brown, 6 Vet. App. 35, 39 (1993).  So the 
veteran needs to be contacted to clear this up.  And even if 
he elects to continue with his appeal, the RO must determine 
whether he is entitled to a "staged" rating for this 
disability since he timely appealed the initial rating 
assigned for it just after establishing his entitlement to 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).


Accordingly, these claims hereby are REMANDED to the RO for 
the following development and consideration:

1.  The RO should contact the veteran to 
determine whether he still wants to 
proceed with his appeal for a higher 
rating for his cervical, thoracic, and 
lumbar disabilities.  And his response 
should be documented in the record.

2.  The RO also must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  
This may require having the veteran re-
examined to obtain a medical opinion 
indicating whether he still has 
functional impairment in his right 
shoulder and, if so, the current 
diagnosis and whether his current 
disability is at least as likely as not a 
residual of his injury in service.  If 
re-examined, the examining physician must 
be given an opportunity to review the 
relevant evidence in the claims folder, 
including a complete copy of this remand, 
so the resulting medical opinion that 
he/she provides is a fully informed one 
taking into account the veteran's 
pertinent medical history and 
circumstances.  The report of the 
examination should be typewritten for 
clarity and associated with the other 
evidence of record.

3.  If another examination is deemed 
necessary, then the RO should review the 
report of the evaluation to ensure that 
it complies with the directives of this 
remand insofar as providing a medical 
opinion discussing the etiology of the 
veteran's right shoulder pathology, 
assuming there is a diagnosis.  If the 
report does not fully comply with this 
request, then it should be returned and 
any necessary additional information 
provided.  38 C.F.R. § 4.2 (2001).

4.  After completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should re-adjudicate the claims that 
remain, including, if the veteran elects 
to continue with his appeal, determining 
whether he is entitled to a "staged" 
rating for his cervical, thoracic, and 
lumbar disabilities under Fenderson.  And 
if the benefits sought on appeal remain 
denied, he must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits-to include a summary of the 
evidence and applicable laws, 
regulations, and caselaw considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


